Title: From George Washington to Major General Lafayette, 17 May 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                    
                        Dr Sir
                        Camp [Valley Forge] May 17: 1778.
                    
                    I received yesterday your favor of the 15th Instant, inclosing a paper, subscribed by Sundry Officers of General Woodford’s brigade, setting  forth their reasons for not taking the Oath of Abjuration—Allegiance & Office, and thank you much for the cautious delicacy, used in communicating the matter to me.
                    As every Oath should be a free act of the mind, founded on the conviction of the party of it’s propriety, I would not wish in any instance, that there should be the least degree of compulsion exercised; or to interpose my opinion in order to induce any to make it, of whom it is required. The Gentlemen therefore, who signed the paper will use their own discretion in the matter, and swear or not swear, as their conscience and feelings dictate.
                    At the same time I cannot but consider it, as a circumstance of some singularity, that the Scruples against the Oath should be peculiar to the Officers of One Brigade & so very extensive.
                    The Oath in itself is not new—It is substantially the same, with that required in all Governments, and therefore does not imply any indignity; And it is perfectly consistent with the professions—Actions and implied engagements of every Officer.
                    The Objection founded on the supposed unsettled rank of the Officers is of no validity (rank being only mentioned as a further designation of the party swearing); nor can it be seriously thought, that the Oath is either intended, or can prevent their being promoted, or their Resignations.
                    The fourth Objection stated by the Gentlemen, serves as a Key to their Scruples, and I would willingly persuade myself, that their own reflections will point out to them, the impropriety of the whole proceeding and not suffer ’em to be betrayed in future into a similar conduct. I regard them all, & cannot but regret that they were ever engaged in the measure. I am certain they will regret it themselves—sure I am they ought. I am My Dr Marquiss Yr Affect frd & servt.
                